Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to a “machine-readable storage medium.”  Paragraph 110 of the specification defines a computer readable storage medium in the following manner (emphasis added):
“Computing devices can include a variety of media, which can include computer-readable storage media and/or communications media, which two terms are used herein differently from one another as follows. Computer-readable storage media can be any available storage media that can be accessed by the computer and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer-readable storage media can be implemented in connection with any method or technology for storage of information such as computer-readable instructions, program modules, structured data, or unstructured data. Computer-readable storage media can include, but are not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD- ROM, digital versatile disk (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or other tangible and/or non-transitory media which can be used to store desired information. Computer-readable storage media can be accessed by one or more local or remote computing devices, e.g., via access requests, queries or other data retrieval protocols, for a variety of operations with respect to the information stored by the medium.”

The claimed “machine-readable storage medium” is not directly defined; however, the above paragraph provides exemplary language for what a computer readable medium may comprise.  But because this language is exemplary, and not limiting, the instant claims may be directed to signals, carrier waves, or other transitory 
To overcome this rejection, the examiner suggests that any claims directed to the non-statutory machine-readable storage medium be amended such that they are directed only to statutory forms of computer readable media; for example, recitation of a “non-transitory machine-readable storage medium” may overcome this rejection.

Allowable Subject Matter
Claims 1-16 are allowed.  Claims 17-20 would be allowable if amended to overcome the 101 rejections discussed above.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art teaches level-set functions applied to structures adhering to geometric models, discretization, mesh structures, cutting, and other claim features used in additive manufacturing processes.  In the context of independent claim 1 as a whole, however, the prior art does not teach a method comprising obtaining, by a system comprising a processor, a level-set function applicable to a base microstructure cell adhering to a defined geometric model, wherein the level-set function facilitates a mapping of the base microstructure cell to a discrete solid object mesh; based on the level-set function and the base microstructure cell, creating, by the system, base cells; discretizing, by the system, a solid object domain into a corresponding conforming mesh comprising a mesh structure; applying, by the system, a transformation to the base cells 
Independent claims 14 and 17 substantially correspond to claim 1, and similarly comprise allowable subject matter.  The remaining dependent claims comprise allowable subject matter insomuch as they depend from claims that comprise allowable subject matter.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ascenzi (U.S. Patent Application Publication No. 2002/0082779); System and method for modeling bone structure.
Vidimce (U.S. Patent Application Publication No. 2014/0324204); Methods and apparati for implementing programmable pipeline for three-dimensional printing including multi-material applications.

Musuvathy (U.S. Patent No. 9,902,114); Method for creating three dimensional lattice structures in computer-aided design models for additive manufacturing.
Umetani (U.S. Patent Application Publication No. 2017/0069127); Techniques for approximating three-dimensional curves using foldable beams.
Han (U.S. Patent Application Publication No. 2019/0026415); Product structure design method.
Chin (U.S. Patent Application Publication No. 2018/0307209); Adaptive 3D printing.
Marinov (U.S. Patent Application Publication No. 2020/0150624); Conversion of mesh geometry to watertight boundary representation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613